Citation Nr: 0205621	
Decision Date: 05/31/02    Archive Date: 06/11/02

DOCKET NO.  93-07 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis of both 
hands. 

2.  Entitlement to service connection for impotence.

3.  Entitlement to service connection for a disability 
manifested by low back pain. 

4.  Entitlement to service connection for the residuals of a 
fracture of the right forearm. 

5.  Entitlement to service connection for tinnitus. 

6.  Entitlement to an increased rating for arthritis of the 
right knee, currently rated 10 percent disabling. 

7.  Entitlement to a compensable evaluation for the 
postoperative residuals of a left spermatocelectomy. 


REPRESENTATION

Appellant represented by:	Eric C. Conn, Attorney


ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel


INTRODUCTION

The appellant served on active duty from May 1970 to June 
1990. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating determinations by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In February 2000, the Board issued 
a decision that denied increased ratings for service 
connected arthritis of the right knee and postoperative 
residuals of a left spermatocele.  The Board's decision also 
denied service connection for arthritis of both hands, 
impotence, disability manifested by low back pain, residuals 
of a fracture of the right forearm, and tinnitus.  An order 
vacating the Board's February 2000 decision based on a joint 
Remand was issued by the Court of Appeals for Veterans Claims 
(Court) in April 2001.  (The issues of entitlement to 
increased ratings for arteriosclerotic heart disease and 
varicose veins were remanded by the Board and remain on 
Remand status and, as noted in the Court's order, not 
included as part of the joint Remand.  The Board was 
instructed to consider the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) which was enacted during the pendency of 
the appeal.  The VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  This decision is issued in compliance with the Court's 
instructions.

In the Board's August 1995 Remand of this appeal, several 
issues were referred to the RO for issuance of a Statement of 
the Case.  In the February 2000 decision now vacated, the 
Board remanded those issues for issuance of the Statement of 
the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
We note this only as an observation that these issues remain 
in Remand status and are not currently before the Board. 


FINDINGS OF FACT

1.  Competent medical evidence showing a current diagnosis of 
arthritis of the hands has not been submitted. 

2.  Impotence was not manifest in service and the appellant 
does not have a current diagnosis of impotence. 

3.  Degenerative changes in the lumbar spine were found on X-
ray examination of the lumbar spine within one year of 
separation from service and accompanied by X-ray 
documentation of arthritic changes in both knees.

4.  There is no medical evidence of any current residuals of 
a fracture of the right forearm. 

5.  Competent and credible evidence of current tinnitus or 
the onset of tinnitus in service has not been presented.

6.  Arthritis of the right knee is currently manifested by 
subjective complaint of pain and X-ray evidence of minimal 
degenerative joint disease; and objective evidence of 
crepitation, full range of motion and no instability or 
laxity. 

7.  There is no medical evidence of current postoperative 
residuals of a left spermatocelectomy. 


CONCLUSIONS OF LAW

1.  Arthritis in the hands was not incurred in service and 
may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(a) (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (2001).

2.  Impotence was not incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(a) (West 1991).

3.  Arthritis of the lumbar spine may be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107(a) (West 1991); 38 C.F.R. §§ 3.307, 
3.309, 4.71a; Diagnostic Codes 5003, 5292 (2001).

4.  A fracture of the right forearm or residuals thereof were 
not incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107(a) 
(West 1991)

5.  An organic disease of the nervous system to include 
tinnitus was not incurred in service and may not be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107(a) (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2001).

6.  Arthritis of the right knee is no more than 10 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5257 (2001).

7.  The criteria for a compensable evaluation for residuals 
of a left spermatocelectomy have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, § 4.115b, 
Diagnostic Codes 7523, 7525 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA.

We hold that all duties owed the appellant under the 
provisions of the VCAA have been met.  The duty to notify the 
appellant and his attorney of any information and evidence 
needed to substantiate and complete a claim has been met.  38 
U.S.C.A. §§ 5102, 5103A (West Supp. 2001); 38 C.F.R. 
§ 3.159(b) (2001).  By virtue of the multiple rating 
decisions, Statements of the Case and Supplemental Statements 
of the Case issued during the pendency of this appeal as to 
all of these issues, the appellant, his former representative 
and his attorney were given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the claims for service connection or an increased rating.  In 
February 2000, the Board issued a 27-page decision that 
described in detail the evidence necessary to substantiate 
the claims and the evidentiary defects existing in the 
claims.  The elimination of the well-grounded requirement did 
not eliminate the need for evidence of inservice incurrence, 
current disability or nexus to service.  The Court's action 
afterwards vacating the Board's decision did not negate the 
notice furnished to the appellant in that decision.  As of 
the date of the instant decision, VA has no outstanding duty 
to inform the appellant that any additional information or 
evidence is needed. 

The duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim has been met.  38 
U.S.C.A. § 5103A (West Supp. 2001); 38 C.F.R. § 3.159(c) 
(2001).  The RO made reasonable efforts to obtain relevant 
records adequately identified by the appellant, in fact, it 
appears that all evidence identified by the appellant 
relative to this claim has been obtained and associated with 
the claims folder.  Service medical records were previously 
obtained and associated with the claims folder.  In the 
Board's August 1995 Remand, the RO was instructed to obtain 
the records from the VA Medical Centers in Biloxi and 
Pensacola, and our review of the claims folder reveals that 
these records were obtained.  The Remand further instructed 
the RO to obtain Dr. Bronco's records, and the RO obtained 
both those records and Dr. Greer's records.  The claims 
folder also contains records from the Medical Center Clinic, 
Sacred Heart Hospital, and West Florida Regional Medical 
Center.  The appellant was given opportunities to identify 
the existence of additional evidence in November 1991 and 
September 1995 when the RO sent him letters describing what 
evidence was requested or obtained and requesting that he 
identify any additional evidence.  Furthermore, after the 
Board's February 2000 decision was vacated by the Court, the 
Board sent the appellant and his attorney a letter in July 
2001 that gave them the opportunity to submit additional 
evidence or argument to support his claims.  Neither the 
appellant nor his attorney responded.  The Board contacted 
the appellant's attorney in March 2002 by phone regarding his 
representation, and at that time there was no indication that 
any additional evidence might be outstanding or forthcoming.  
The appellant has not referenced any unobtained evidence that 
might aid in substantiating the claims or that might be 
pertinent to the bases of the denial of the claims.  

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 38 C.F.R. § 3.159(c)(4) (2001).  The appellant 
was afforded VA examinations in 1996 and 1997 that 
specifically addressed every disability currently under 
appellate consideration.

In the circumstances of this case, a remand or further Board 
development because of the passage of the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.


Service connection claims.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2001).

Service connection may be established when arthritis or an 
organic disease of the nervous system is manifested to a 
compensable degree within one year following service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (2001).

None of the appellant's DD-214s reflect combat service and 
therefore the provisions of 38 U.S.C.A. § 1154 (West 1991) do 
not apply.

Service connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the inservice disease or injury and the current 
disability as provided by competent medical evidence.  Cohen 
v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. Brown, 7 
Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 
1996) (table); see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (2001); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
postservice symptomatology.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); McCormick v. Gober, 14 
Vet. App. 39 (2000).  Establishing direct service connection 
for a disability that was not clearly present in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  The Board generally will 
afford a higher degree of probative value to objective 
evidence provided by competent medical examiners when 
compared to the subjective reports of interested parties.

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  It is 
the Board's responsibility to weigh the evidence before it.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

-arthritis of both hands; residuals of a fractured right 
forearm

Review of the service medical records revealed no evidence of 
diagnosis or treatment for arthritis of the hands or any 
other chronic disorder of the hands, wrist, or forearm.  The 
appellant complained of an injury to the right elbow in 
November 1973.  X-rays were negative.  In May 1974, the 
appellant injured his left wrist in a motorcycle accident.  
He was diagnosed and treated for a fracture of the left 
ulnar.  In May 1978 he was treated for an abrasion of the 
left upper arm.  Review of the appellant's service medical 
examination reports, to include the Physical Evaluation 
Board's report prior to discharge, revealed no evidence of 
arthritis of the hands or any other chronic hand, wrist, or 
right forearm disorder. 

In a written statement submitted in September 1990, the 
appellant claimed service connection for arthritis of the 
fingers.  He has claimed he was treated for arthritis in the 
military.  A November 1990 VA radiographic report noted that 
X-rays of both hands were normal.  On VA orthopedic 
examination in December 1990, the appellant gave a history of 
painful hands and wrists.  The examiner noted some thickening 
of the synovial lining of the small joints and diagnosed 
osteoarthritis of the hands and wrists.  May 1991 X-rays of 
the left wrist were normal.

A VA orthopedic examination was conducted in June 1991.  The 
appellant reported a history of a prior injury to the left 
wrist in a motorcycle accident.  His current complaint was 
pain with questionable swelling of the wrist.  The appellant 
also related a prior injury to the right forearm but he 
denied any current symptoms or residuals.  X-rays of the left 
wrist were normal.  The relevant diagnostic impressions were: 
1) residuals of old left wrist fracture; and 2) soft tissue 
trauma, right forearm, asymptomatic. 

By rating decision of September 1991, the appellant was 
awarded service connection for residuals of a fracture, left 
wrist and assigned a noncompensable rating.  Service 
connection for a right elbow disability was denied. 

An orthopedic note dated in October 1991 from the Medical 
Center Clinic of Pensacola, Florida, indicated that X-rays of 
the hands taken at the VA clinic revealed no definite bony 
abnormality.  The physician further commented that he too saw 
"nothing to suggest typical rheumatoid type changes and no 
significant osteoarthritic changes."  Further review of the 
medical records from this facility showed diagnosis of 
osteoarthritis of both knees but no diagnosis relevant to 
either the hand, wrist, or forearm. 

VA radiographic reports dated in June 1992, indicated that X-
ray of the left wrist showed mild demineralization in the 
left corpus but otherwise, no abnormality.  X-rays of the 
hands were normal. 

Report of VA bones examination conducted in July 1992, noted 
a complaint of pain and swelling of the left wrist since the 
inservice injury.  The appellant also complained of 
"arthritic pains" in his hands and left ankle.  The 
impression was "poly-arthritis/poly-arthralgias secondary to 
degenerative disease involving hands, right knee, and left 
ankle." 

Review of private medical treatment records from the Medical 
Center Clinic in Pensacola, Florida dated from October 1991 
to August 1995, revealed regular appointments in the 
orthopedic clinic for evaluation and treatment of the 
appellant's knee problems. 

Report of VA joints examination conducted in April 1996, 
noted that the only abnormality detected in the appellant's 
upper extremities was the left fourth finger which the 
appellant reportedly injured some time in his teens.  A VA 
examination of the hands was conducted in June 1997.  The 
appellant had reported that his fingers had been stiff and 
hurt since 1988.  He reported that he injured a wrist in 
1973, but could not remember if it was the left or right one.  
Both wrists exhibited full range of motion.  All of his 
fingers had a fully normal range of motion with the exception 
of the left fourth finger, which the appellant reported he 
had injured as a child or in a bar room fight.  There was no 
synovial swelling of any of the finger joints.  His grip was 
normal and there was no deformity of the fingers.  X-rays of 
the left hand and wrist were normal.  The examiner found no 
abnormalities of the wrist or fingers other than the 
residuals of the left fourth finger tendon injury from 
childhood.

The Board finds that, with regard to both the claim for 
service connection for arthritis of the hands, and the claim 
for residuals of fracture of the right forearm, the 
preponderance of the evidence is against the claims.  

A right forearm injury was not documented in service.  Injury 
to either hand was not documented in service.  Arthritis in 
the hands was not documented in service or within one year 
after separation from service.  On examination in June 1991, 
the appellant related a prior injury to right forearm.  
However, when he was examined in June 1997 he was unable to 
say which arm might have been injured in service.  The 
appellant has been repeatedly characterized as a vague 
historian.  Although a lay person is competent to provide 
evidence that he incurred an injury to a certain limb during 
service, in this case we can afford his statement in 1991 
little probative value since the degree of certainty that he 
exhibits relative to this "injury" has been repeatedly 
called into question.  The appellant has alleged only that he 
was treated for arthritis in his hands in service.  Since 
neither a hand injury nor a right forearm injury was 
documented in the service medical records and residuals of an 
injury were not documented at the time of separation from 
service, we find that there is an absence of a showing of 
inservice disease or injury for either claim.

Although the VA examiner in 1990 did diagnose arthritis, VA 
regulations state that diagnosis of arthritis must be 
established by X-ray films.  38 C.F.R. 4.71a; Diagnostic 
Code 5003 (2001).  All X-rays of the hands have been normal.  
The Board further notes that there is no other current 
diagnosis of arthritis of the hands.  Nor is there any 
evidence of current residuals of a right forearm injury.  
The examiner in June 1991 indicated as the appellant 
reported, a soft tissue trauma to the right forearm that was 
currently asymptomatic.  No objective findings were made on 
examination.  A medical examination or other medical 
evidence that shows that the veteran currently suffers from 
a claimed disability is a fundamental prerequisite for 
establishing service connection.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  Absent proof of a present 
disability there can be no valid claim.  Thus, there is also 
an absence of evidence of current disability for either 
claim.

The competent, objective medical evidence of record is 
afforded a far higher degree of probative value in the 
Board's consideration of these claims when compared to the 
appellant's vague medical history.  Furthermore, his lay 
opinion as to current diagnosis is afforded no probative as 
he lacks the medical expertise to provide such evidence.  In 
the absence of competent, probative medical evidence of 
residuals of an injury to the hands or right forearm in 
service or at separation; or current disability of the hands 
or right forearm, the preponderance of the evidence is 
against the claims.

-impotence

In August 1984, the appellant was evaluated in the urology 
clinic due to a complaint of premature ejaculation.  In 
January 1990, he underwent a medical evaluation.  On a trial 
of nitroglycerin he was able to have intercourse three times 
and experienced premature ejaculation.  On a trial of another 
medication he again noted difficulty with sustaining an 
erection.  He was evaluated in the urology clinic in March 
1990.  The impression was that his erectile dysfunction was 
most likely secondary to arteriosclerotic vessel disease.  In 
April 1990 he complained of impotence and the assessment 
indicated that it was likely made worse by Lopressor.  This 
medication was discontinued.  In May 1990 the appellant was 
issued an erectile aid with instructional video.

Report of VA examination conducted in July 1990 noted 
impotency as one of the appellant's complaints.  Report of VA 
examination conducted in November 1990 noted that the 
appellant's primary complaint was that he was "impotent" 
since 1989, which he attributed to his cardiac medication.  
On physical examination the right testicle was of normal size 
but the left was atrophic.  The examiner diagnosed impotency 
apparently based on the history as related by the appellant.

There was no reference to a problem with impotency in the 
final Naval Medical Board Report, dated February 1992, which 
evaluated the appellant's current cardiac disability.

In the report of VA genitourinary examination conducted in 
June 1997, the examiner noted that the appellant's 
expressions seemed quite inappropriate, with inappropriate 
smiling and laughing.  He complained of erectile impotence 
"since I got put on those heart pills."  Medications included 
Diltiazem, Lovastatin, Ranitidine, and aspirin.  He also 
claimed that he had been impotent before undergoing a 
transurethral prostatectomy for benign prostatic hypertrophy 
in 1993.  Objective findings were essentially normal.  The 
examiner noted that he found no abnormalities of the 
genitalia or the prostate gland and there were no urinary 
symptoms.  The examiner concluded that the appellant's 
complaints of erectile impotence could be related to his 
cardiac medications, but he was not certain of the 
reliability of the appellant's complaints due to his quite 
inappropriate manner.

The Board is presented with evidence of the apparent onset of 
an erectile dysfunction during service that was most likely 
secondary to arteriosclerotic vessel disease.  Post-service 
records still indicate a complaint regarding erectile 
dysfunction, however the appellant was still achieving 
intercourse.  The appellant was not and has never been 
impotent.  Furthermore, the 1997 VA examiner doubted the 
credibility of his reports based on his inappropriate manner.  
A service-connection claim generally must be accompanied by 
evidence that establishes that the claimant currently has the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Absent proof of a present disability there 
can be no valid claim.  A medical examination or other 
medical evidence that shows that the veteran currently 
suffers from a claimed disability is a fundamental 
prerequisite for establishing service connection.  No medical 
examiner has diagnosed impotency based on examination, at 
most it has been reported as history.  There have been no 
clinical findings in that regard.  The appellant has not 
actually reported a history of impotence, rather intermittent 
erectile dysfunction that appears to be a side effect of his 
medication regimen which has been adjusted.  Therefore, 
current disability that is resulting from personal injury 
suffered or disease contracted in line of duty has not been 
shown.

-a disability manifested by low back pain 

Review of the appellant's service medical records revealed no 
evidence of chronic low back disorder during service.  In 
July 1986, the appellant was seen for complaint of mid-back 
pain with a history of having carried heavy objects; the 
impression was mechanical back pain. 

On report of VA examination conducted in July 1990 no 
complaint or finding with regard to any back disorder or 
disability was made. 

Report of VA examination conducted in November 1990 noted no 
reference to any back disorder or disability.  X-ray 
examination of the knees in November 1990 had revealed 
osteoarthritic degenerative changes in both knees.  X-ray of 
the lumbar spine in May 1991 revealed minimal degenerative 
changes.  Report of VA orthopedic examination conducted in 
June noted a history of a lifting type injury while in 
service for which he received conservative treatment.  The 
appellant complained of intermittent low back pain since 
then.  On physical examination he was able to stand erect.  
There was no paravertebral muscle spasm but he did have 
tenderness to palpation in the low mid-line and left lumbar 
region of the back.  Range of motion of the lumbar spine was 
70 degrees, 35 degrees of extension, and 25 degrees of left 
and right lateral bending.  The diagnostic impression was 
mechanical low back pain with history of lumbar strain. 

It is noted that review of the cardiac and orthopedic clinic 
notes dated from 1991 to 1995, from the Medical Center Clinic 
in Pensacola, Florida, revealed no reference to any complaint 
of low back pain.  There was also no reference to a problem 
with any low back disorder in the final Naval Medical Board 
Report, dated February 1992, which evaluated the appellant's 
current cardiac disability. 

The VA orthopedic examination conducted in April 1996, noted 
a diagnosis of degenerative joint disease of the lumbosacral 
spine.  On VA examination in July 1992, the appellant 
reported intermittent lower back pain aggravated by bending 
and lifting.  There was no radiation of the pain into the 
lower extremities but he described intermittent numbness and 
tingling in both lower extremities.  On physical examination 
he was able to stand erect.  There was no definite spasm or 
tenderness of the back.  He had 70 degrees of flexion and 35 
degrees of extension.  Intermittent low back pain syndrome of 
uncertain etiology, probably early degenerative disease was 
diagnosed.

The evidence supports a grant of service connection for 
arthritis of the lumbar spine on a presumptive basis.  
Service connection is warranted for arthritis manifest to 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (2001).  The appellant 
separated from service in June 1990.  X-ray of the lumbar 
spine in May 1991 revealed minimal degenerative changes.  In 
order to determine whether arthritis was manifest to 
compensable degree within one year after separation from 
service, the Board turns to the criteria for rating 
degenerative arthritis; 38 C.F.R. § 4.71a; Diagnostic Code 
5003 (2001).  Diagnostic Code 5003 for degenerative arthritis 
(hypertrophic or osteoarthritis) provides that for 
degenerative arthritis established by X-ray findings, it will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Severe limitation of motion of 
the lumbar spine is assigned a 40 percent rating.  Moderate 
limitation of motion of the lumbar spine is assigned a 20 
percent rating.  Slight limitation of motion of the lumbar 
spine is assigned a 10 percent rating.  38 C.F.R. § 4.71a; 
Diagnostic Code 5292 (2001).  The appellant's limitation of 
motion of his lumbar spine at the time of the VA examination 
in June 1991 was minimal, and there was no swelling, muscle 
spasm or satisfactory evidence of painful motion.  
Accordingly, his limitation of motion was not compensable. 

When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected, to be 
combined, not added.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Again, 
any limitation of motion on objective examination was not 
confirmed by swelling, muscle spasm or satisfactory evidence 
of painful motion.

In the absence of limitation of motion, a 20 percent rating 
is provided for X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  A 10 percent rating is 
provided for X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups.  The 20 percent and 
10 percent ratings based on X-rays findings are not to be 
combined with ratings based on limitation of motion, and will 
not be utilized in rating conditions listed under Diagnostic 
Codes 5013 to 5024, inclusive.  In the instant case, there is 
X-ray evidence of arthritis in more than two major joints 
(both knees and lumbar spine) within the year after 
separation from service.  Therefore, the evidence supports 
the grant of service connection for arthritis, including the 
lumbar spine, noted within the year after separation from 
service and manifested to a degree of 10 percent because of 
X-ray evidence of the involvement of more than two major 
joints.  

-tinnitus 

Service connection for right hearing loss was established at 
a noncompensable level from June 1990.  Review of the 
appellant's service medical records revealed no evidence of a 
complaint or medical finding as to tinnitus.  

The appellant was seen by a private physician in August 1990 
at the request of the VA for evaluation of his hearing 
problems.  He reported hazardous noise exposure throughout 
service.  The appellant stated to this examiner that he had 
not experienced tinnitus at any time.  Mild to moderate 
sensorineural hearing loss in the left ear was diagnosed 
which, in part, could be noise induced.  No diagnosis of 
tinnitus was offered.  

In an examination conducted in June 1991, the appellant 
reported decreased hearing but did not report tinnitus.  On 
VA audiogram conducted in August 1991, the appellant reported 
high-pitched "tingling" tinnitus in both ears, allegedly 
noticeable since 1985.  The audiologist indicated that the 
configuration of hearing loss was consistent with noise 
exposure history.

Report of VA examination of the ear, conducted in January 
1996, noted subjective complaint of constant ringing and 
humming noises in his ears since 1981.  The appellant further 
volunteered that he had not reported this tinnitus in service 
for fear of it causing an early retirement.  Objective 
findings revealed normal external auditory canals and 
tympanic membranes.  Findings in the nose, oral cavity, 
pharynx and neck were also normal.  There was no evidence of 
active ear disease.  The diagnostic impression was that of a 
bilateral high frequency sensorineural hearing loss, greater 
on the right, with a history of ongoing tinnitus for 14-15 
years. 

Report of VA examination of the ear, conducted in July 1997, 
noted a reported history of bilateral intermittent tinnitus 
since 1986.  Objective findings of the external auditory 
canals, tympanic membranes, nose, oral cavity, pharynx and 
neck were all normal.  There was no active ear disease 
present.  The diagnosis was bilateral sensorineural hearing 
loss, more severe on the right. 

We have first considered whether there is competent, credible 
evidence of current tinnitus.  Ordinarily, a veteran is 
competent to report tinnitus and to time its onset.  The VA 
has already service connected some hearing loss and 
audiologists have attributed it to noise exposure as reported 
in service.  Thus, an inservice noise injury has been 
conceded by VA.  

Tinnitus is somewhat unique in that it is a subjective 
disability not easily documented by medical testing.  The 
appellant never reported tinnitus in service, although he now 
asserts that while it had its onset in service, he did not 
report it for fear of it causing a mandatory early 
retirement.  However, when he was examined in August 1990 for 
compensation purposes, he denied ever having experienced 
tinnitus.  In June 1991, he did not report a history of 
tinnitus.  When the appellant specifically denied tinnitus in 
August 1990, his active service was ended due to heart 
disease and therefore any fear of "early retirement" based 
on tinnitus was no longer applicable.  Therefore, we find 
that the report at this earlier juncture denying tinnitus to 
be credible.  The appellant's later assertion that he had an 
extensive history of tinnitus is not credible in light of his 
earlier statement.  Furthermore, we note that he has since 
reported onset in 1981 or 1986.  The multiple dates for which 
he indicated tinnitus began supports our conclusion that he 
did not actually note the onset of tinnitus in service.

In the absence of competent and credible evidence of tinnitus 
in service or current tinnitus, the preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.

Increased evaluations.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2001).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2001); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  Lay 
testimony is competent only when it regards the readily 
observable features or symptoms of injury or illness.  Layno 
v. Brown, 6 Vet. App. 465, 469-70 (1994).  The appellant is 
competent to state that his condition is worse.  However, the 
training and experience of the medical personnel makes their 
findings more probative as to the extent of the disability.  
The Board assigns more probative value to the objective 
observations of trained medical personnel when compared to 
the subjective reports of interested parties. 

The Board also considers the application of 38 C.F.R. §§ 4.40 
and 4.45 when rating musculoskeletal disabilities.  Spurgeon 
v. Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 
Vet. App. 202 (1995); Johnson v. Brown, 9 Vet. App. 7, 10-11 
(1996).  In assessing the functional loss, if any, of a 
musculoskeletal disability, inquiry must be directed towards 
findings of less movement that normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination; and painful movement.


-arthritis of the right knee 

Service connection was established for arthritis of the right 
knee in a January 1991 rating decision and the disability was 
assigned a noncompensable evaluation from November 1990.  In 
a July 1992 rating decision the evaluation was increased to 
10 percent.  The appellant contends that a higher evaluation 
is warranted because his disability had gotten worse.  We 
note that service connection is in effect for the 
postoperative residuals of left knee surgery of a lateral 
meniscus tear, which is currently assigned a 30 percent 
evaluation from May 1991.

Reports of VA examination dated June 1991 and private 
evaluation dated August 1991, only noted complaints and 
findings relative to the left knee. 

Private medical records from the Medical Center Clinic in 
Pensacola, Florida note that the appellant was first seen for 
complaints of knee pain in August 1991.  Following magnetic 
resonance imaging scans of both knees, the orthopedic 
examiner noted that the right knee showed thinning primarily 
in the right patella facet cartilage compatible with 
chondromalacia patella.  The right knee scan also revealed 
cartilage thinning of the femoral and tibial plateau 
cartilage consistent with osteoarthritis.  In October 1991, a 
complaint of bilateral knee pain, worse on the left, was 
noted.  There was mild to moderate crepitance felt in both 
knees with full range of motion demonstrated.  There was no 
sign of ligamentous instability. 

A report of VA examination conducted in July 1992 noted a 
complaint of intermittent pain of the right knee aggravated 
by prolonged standing or walking, squatting, stooping, or 
stairs.  The appellant also reported occasional giving way of 
the right knee.  On physical examination of the knees, he had 
0 to 140 degrees range of motion.  There was no redness, 
heat, or swelling noted but he complained of generalized 
tenderness to palpation.  There was no evidence of 
instability of either knee.  The relevant diagnostic 
impression was degenerative disease of the right knee. 

Private medical records from the Medical Center Clinic, dated 
August 1994, noted that the appellant was last seen in 
February 1994 at which time he received corticosteroid 
injections in both knees.  Current complaint was bilateral 
knee pain.  Physical examination revealed both knees to be 
quite bulky, but the left larger than the right.  There was 
mild to moderate crepitance in both knees with range of 
motion but no signs of ligamentous instability.  Gait and 
formal strength testing was normal.  Both knees were injected 
with a corticosteroid preparation.  The diagnosis remained 
bilateral knee osteoarthritis.  He was thereafter seen again 
in February 1995, for increasing bilateral knee pain.  He 
denied locking or buckling of the knees and was trying to 
walk up to 1 or 2 miles a day.  Physical examination revealed 
mild swelling of the left knee.  There was no obvious sign of 
swelling in the right knee.  Both knees were bulky and 
demonstrated marked crepitance with range of motion.  There 
were no signs of ligamentous instability.  Again, both knees 
were injected.  In August 1995, the appellant returned for 
follow-up.  He had been doing extremely well since his last 
visit.  Physical examination revealed both knees to be 
somewhat bulky but not swollen.  Both demonstrated good range 
of motion.  There was mild to moderate crepitance with range 
of motion.  The examiner commented that the appellant's 
osteoarthritis symptoms were very mild and well controlled 
with his current medical regimen. 

Report of VA examination conducted in April 1996, indicated 
subjective complaints of right knee pain.  The appellant gave 
a history of wearing bilateral knee braces for the past two 
years.  On physical examination, the physician noted that the 
collateral ligaments and cruciate ligaments were very stable 
and there was no fluid in the joints.  The patellae were 
nontender and normally mobile.  The right knee extended to 0 
degrees and flexed easily to 120 degrees.  The quadriceps 
muscles of the legs were normal and there was no atrophy.  X-
ray examination revealed no arthritic changes of note and 
little change from November 1990.  The examiner concluded 
that while the left knee had pain with flexion, despite his 
claim of handicap, over time he had not developed any muscle 
atrophy and the ligaments were stable.  Thus, no diagnosis 
was rendered as to the right knee. 

The appellant's right knee disability is currently evaluated 
as 10 percent disabling under Diagnostic Code 5257 for 
impairment of the knee manifested by recurrent subluxation or 
lateral instability.  38 C.F.R. 4.71a, Diagnostic Code 5257 
(2001).  Diagnostic Code 5257 provides a 10 percent rating 
for slight symptoms, a 20 percent rating for moderate 
symptoms, and a 30 percent rating for severe symptoms.  Id. 

The preponderance of the evidence is against the assignment 
of a higher evaluation under the Diagnostic Code 5257.  All 
VA and private medical examinations have found no subluxation 
or instability.  When the available evidence is viewed in its 
entirety, there is no evidence of significant instability or 
lateral subluxation.  Thus, the Board finds that a higher 
evaluation is not warranted under this Diagnostic Code. 

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  38 C.F.R. § 4.14 (2001).  
In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
If a claimant has a disability rating under Diagnostic Code 
5257 for instability of the knee and there is also X-ray 
evidence of arthritis and limitation of motion severe enough 
to warrant a zero-percent rating under Diagnostic Code 5260 
(limitation of flexion) or Diagnostic Code 5261 (limitation 
of extension), a separate rating is available under the 
Diagnostic Codes for arthritis. VAOPGPREC 23- 97 (1997).  A 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59 (2001).  
VAOPGPREC 9-98 (1998).

When evaluating arthritis due to trauma, limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a; Diagnostic Codes 5003, 5010 (2001). 

Minimal degenerative joint disease was noted on X-ray reports 
and magnetic resonance imaging.  Extension was not limited on 
any examination.  A noncompensable evaluation for flexion is 
for application when flexion is limited to 60 degrees.  
38 C.F.R. § 4.71a; Diagnostic Code 5260 (2001).  Flexion has 
not been limited on any examination to 60 degrees.  Given 
these facts, the Board finds that the appellant's right knee 
disorder should not be separately rated 10 percent disabling 
for limitation of motion with arthritis substantiated by X-
ray findings.  38 C.F.R. 4.71a, Diagnostic Codes 5003, 5010 
(2001). 

In the absence of medical evidence of ankylosis, semilunar 
cartilage impairment, impairment of the tibia and fibular or 
genu recurvatum, no other Diagnostic Codes are applicable.  
38 C.F.R. § 4.71a; Diagnostic Codes 5258, 5259, 5262, 5263 
(2001). 

The Board has considered whether there is functional 
impairment that approximates a higher evaluation.  The Board 
has considered whether the appellant has a functional 
limitation that would approximate the higher evaluation.  In 
doing so, we have specifically considered the guidance of 
DeLuca v. Brown, 8 Vet. App. 202 (1995); and 38 C.F.R. 
§§ 4.40, 4.45 in making this determination.  Painful motion 
was not objectively documented.  Although he has less 
movement that normal in the right knee, it does not 
approximate a compensable evaluation.  More movement than 
normal, weakened movement, excess fatigability; 
incoordination was not demonstrated in the right knee.  His 
limp was attributed to the left knee.  In addition, there is 
evidence that he was walking for exercise.  An increased 
rating is not warranted on the basis of these regulations as 
a functional impairment due to the right knee was not 
objectively demonstrated. 

-postoperative residuals of left spermatocele 

Review of the appellant's service medical records reveals 
that he had surgical removal of a left spermatocele in March 
1983.  Service connection for postoperative residuals of this 
surgery was granted in a January 1991 rating decision and the 
disability was assigned a noncompensable evaluation.  The 
appellant has contended that he has pain and discomfort and 
that a higher evaluation is warranted.

On VA examination conducted in November 1990, the appellant 
complained that one testicle was three times larger than the 
other.  Physical examination revealed the right testicle to 
be of normal to slightly enlarged size and the left testicle 
atrophic.  The diagnosis was atrophic left testicle. 

A VA urological examination was conducted in June 1997.  The 
external genitalia were normal and there was no atrophy 
noted.  Each measured 5-cm., and was of normal consistency, 
although the left testicle was somewhat softer than the 
right.  Rectal examination and the prostate gland were 
normal.  The appellant specifically denied nocturia, 
hesitancy or burning on urination.  The examiner concluded 
that he found no abnormalities of the genitalia or the 
prostate gland and the appellant presented with no urinary 
symptoms.  Private and VA Medical Center outpatient treatment 
records are silent relative to complaints regarding his left 
testicle.

Residuals of the surgical removal of a left spermatocele have 
been rated by analogy to a closely related disease or injury 
in which not only the functions affected but the anatomical 
localization and symptomatology are closely analogous.  See 
38 C.F.R. § 4.20 (2001).  This disability was rated by 
analogy to chronic epididymo-orchitis.  The criteria for 
rating this disability instructs rating as for urinary tract 
infection.  38 C.F.R. § 4.115b; Diagnostic Code 7525 (2001).

We have also considered the criteria for testicular atrophy.  
Complete atrophy of one testicle is assigned a noncompensable 
evaluation.  Atrophy of both testicles is assigned a 20 
percent evaluation.  38 C.F.R. § 4.115b; Diagnostic Code 7523 
(2001).  The left testis was not removed in service and 
service connection has not been established for removal, 
therefore the criteria under Diagnostic Code 7524 are not 
applicable.

Rating under urinary tract infection:  Urinary tract 
infection with poor renal function is rated as renal 
dysfunction.  A 30 percent evaluation is warranted for 
recurrent symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times per year) and/or 
requiring continuous intensive management.  A 10 percent 
evaluation is assigned for urinary tract infection requiring 
long-term drug therapy requiring one to two hospitalizations 
per year and/or requiring intermittent intensive management.  
38 C.F.R. 4.115a (2001). 

The medical evidence provides no basis for a compensable 
evaluation for the appellant's service-connected 
postoperative residuals of a left spermatocele.  Voiding 
dysfunction or renal dysfunction has not been complained of 
or shown, nor has complete atrophy of both testes.  See 
Diagnostic Codes 7523, 7527, 7529.  Recent examination has 
revealed two normal testes, at most atrophy of only one 
testis was shown and as such, the criteria for a compensable 
evaluation under the provisions of Diagnostic Code 7523 have 
not been met.  In the absence of a showing of any residuals 
attributable to the service connected left spermatocelectomy, 
the preponderance of the evidence is against the claim for an 
compensable rating; and therefore, the appellant's claim must 
be denied. 

Extraschedular considerations.

In an exceptional case where the schedular standards are 
found to be inadequate, the field station is authorized to 
refer the case to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2001).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).  The Board finds that the schedular criteria and 
currently assigned evaluations for right knee arthritis and 
residuals of a left spermatocelectomy are adequate and that 
the appellant does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  Marked inference with 
employment or frequent periods of hospitalization due to 
either of these service connected disabilities has not been 
shown.


ORDER

Entitlement to service connection for arthritis of both hands 
is denied.  Service connection for impotence is denied.  
Service connection for arthritis of the lumbar spine is 
granted.  Service connection for residuals of a fracture of 
the right forearm is denied.  Service connection for tinnitus 
is denied.  An increased rating for arthritis of the right 
knee is denied.  A compensable rating for postoperative 
residuals of a left spermatocele is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

